SUPPLEMENT DATED MAY 1, 2007 TO PROSPECTUS DATED MAY 1, 2000 FOR MULTIPLE PAYMENT VARIABLE LIFE INSURANCE POLICIES ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY THROUGH ITS NATIONWIDE VLI SEPARATE ACCOUNT-2 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective May 1, 2007, the following Sub-Accounts changed names: Old Name New Name Neuberger Berman Advisers Management Trust Lehman Brothers Advisers Management Trust AMT Limited Maturity Bond Portfolio: I Class AMT Short Duration Bond Portfolio: I Class Gartmore Variable Insurance Trust (GVIT) Nationwide Variable Insurance Trust (NVIT) Gartmore GVIT Emerging Markets Fund: Class I Gartmore NVIT Emerging Markets Fund: Class I Gartmore GVIT Global Financial Services Fund- Class I Nationwide NVIT Global Financial Services Fund: Class I Gartmore GVIT Global Health Sciences Fund: Class I Nationwide NVIT Global Health Sciences Fund: Class I Gartmore GVIT Global Technology and Communications Fund: Class I Nationwide NVIT Global Technology and Communications Fund: Class I Gartmore GVIT Global Utilities Fund: Class I Gartmore NVIT Global Utilities Fund: Class I Gartmore GVIT Government Bond Fund: Class I Nationwide NVIT Government Bond Fund: Class I Gartmore GVIT Growth Fund: Class I Nationwide NVIT Growth Fund: Class I Gartmore GVIT International Growth Fund: Class I Gartmore NVIT International Growth Fund: Class I Gartmore GVIT Investor Destinations Funds: Class II Nationwide NVIT Investor Destinations Funds: Class II Gartmore GVIT Investor Destinations Aggressive Fund: Class II Nationwide NVIT Investor Destinations Aggressive Fund: Class II Gartmore GVIT Investor Destinations Conservative Fund: Class II Nationwide NVIT Investor Destinations Conservative Fund: Class II Gartmore GVIT Investor Destinations Moderate Fund:Class II Nationwide NVIT Investor Destinations Moderate Fund:Class II Gartmore GVIT Investor Destinations Moderately Aggressive Fund: Class II Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Gartmore GVIT Investor Destinations Moderately Conservative Fund: Class II Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Gartmore GVIT Money Market Fund: Class I Nationwide NVIT Money Market Fund: Class I Gartmore GVIT Nationwide Fund: Class I NVIT Nationwide Fund: Class I Gartmore GVIT Nationwide Leaders Fund: Class I NVIT Nationwide Leaders Fund: Class I Gartmore GVIT U.S. Growth Leaders Fund: Class I Nationwide NVIT U.S. Growth Leaders Fund: Class I GVIT Small Cap Value Fund: Class I Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I
